Citation Nr: 0934492	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for vertigo, dizziness, and 
loss of balance, and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for chronic headaches, and 
if so, whether service connection is warranted.

3.  Entitlement to a compensable evaluation for the service-
connected scar, right side of scalp.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1960, 
during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
inter alia denied entitlement to a compensable evaluation for 
the Veteran's service-connected scar, right side of scalp; 
and determined that new and material evidence had not been 
received to reopen service connection claims for vertigo, 
dizziness, loss of balance, and chronic headaches.  The 
Veteran disagreed with such decisions and subsequently 
perfected an appeal.

The Board notes that the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  As such, the issues are appropriately captioned as 
above.  
   
In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed.       

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Herein, the Board reopens the service connection claims for 
vertigo, dizziness, loss of balance, and chronic headaches.  
The reopened claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied the 
Veteran's service connection claim for vertigo, dizziness, 
loss of balance, and chronic headaches; the Veteran was 
provided notice of the decision and of his appellate rights; 
the Veteran did not appeal the February 1997 rating decision.

2.  Further, in a January 2003 rating decision, the RO 
reopened the Veteran's service connection claims for vertigo 
(including dizziness and loss of balance) and chronic 
headaches and confirmed and continued the denial of service 
connection for each disability; the Veteran was provided 
notice of the decision and of his appellate rights.   

3.  The Veteran did not appeal the January 2003 rating 
decision, and such decision became final.  

4.  The evidence received since the RO's January 2003 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's service connection claims for 
vertigo, dizziness, loss of balance, and chronic headaches.  

5.  Throughout the course of this appeal, the Veteran's right 
side of scalp scar has not demonstrated any characteristics 
of disfigurement or any tissue loss, and no evidence of any 
functional impairment due to the right side of the scalp 
scar.  

6.  Beginning August 15, 2006, but not before, the Veteran's 
right side of scalp scar has been painful to palpation.


CONCLUSIONS OF LAW

1.  The RO's unappealled January 2003 decision that denied 
service connection for vertigo, dizziness, loss of balance, 
and headaches is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2003) 
(current version 2008).

2.  Evidence received regarding the Veteran's service 
connection claims for vertigo, dizziness, and loss of 
balance, since the RO's January 2003 rating decision is new 
and material; the claims of entitlement to service connection 
for vertigo, dizziness, and loss of balance are therefore 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Evidence received regarding the Veteran's service 
connection claim for chronic headaches since the RO's January 
2003 rating decision is new and material; the claim of 
entitlement to service connection for chronic headaches is 
therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

4.  Beginning August 15, 2006, but not prior, resolving all 
reasonable doubt in favor of the Veteran, the criteria for a 
10 percent evaluation, but no higher, for the service-
connected scar, right side of scalp, are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.31, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2008).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist - Applications to Reopen

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claims for vertigo, 
dizziness, loss of balance, and chronic headaches, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claims.  This is 
so because the Board is taking action favorable to the 
Veteran by reopening his claims.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

VA's Duties to Notify and Assist - Increased Evaluation Claim

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided the Veteran with VCAA notice in a March 
2006 letter.  This letter informed the Veteran of what 
evidence was required to substantiate his increased 
evaluation claim, and of the Veteran's and VA's respective 
duties for obtaining evidence.  In a March 2006 letter and 
May 2006 and May 2009 attachments to notice letters, the RO 
advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  19 Vet. 
App. 473.     

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  In this case, adequate notice of this element was not 
provided to the Veteran. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  In 
particular, the March 2006 letter informed the Veteran of the 
need to submit evidence that his scar, right side of scalp, 
disability has increased in severity.  The Veteran was also 
informed of the relevant applicable rating criteria under 
which his scar, right side of scalp, disability may be rated, 
including Diagnostic Codes 7800 (scars, disfiguring, head, 
face or neck) in the June 2007 Statement of the Case (SOC) 
and March 2009 Supplemental Statement of the Case (SSOC).  In 
a March 2006 letter and May 2006 and May 2009 attachments to 
notice letters, VA also informed the Veteran that ratings 
from zero to 100 percent are assigned to disabilities and 
provided additional examples of pertinent evidence he could 
submit.

Furthermore, the evidence reflects that the Veteran had 
actual knowledge of the need to submit evidence, including 
lay statements and medical records, that demonstrate his 
scar, right side of scalp, disability has increased in 
severity.  Specifically, at his August 2006 VA examination, 
the Veteran reported that his scar, right side of scalp, 
disability was painful and uncomfortable upon palpation.  

For the foregoing reasons, the Board finds that VA's failure 
to provide the Veteran with adequate VCAA notice, in 
accordance with Vazquez-Flores, did not affect the essential 
fairness of the adjudication of his claim and, therefore, 
such error is harmless.  

Further, the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory 38 U.S.C.A. § 
5103(a) notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his increased rating claim and given ample time 
to respond.  The information submitted by the Veteran 
exemplifies the Veteran's knowledge of what he had to 
demonstrate in order to acquire an increased rating for his 
disability.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication of the claim.

The Board observes that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices. 
 Therefore, notwithstanding Pelegrini (18 Vet. App. 112), to 
decide the appeal would not be prejudicial error to the 
Veteran.  Thus, the Board finds that any error in the timing 
of the Veteran's notification of the VCAA constituted 
harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's service treatment records (STRs); post-service 
treatment records, including VA and private medical records; 
and statements submitted by and on behalf of the Veteran have 
been associated with the claims file.  The Veteran was 
afforded two VA examinations regarding the issue on appeal.  
The Veteran was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
Veteran did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that have not been obtained.  He was given 
ample time in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  The Veteran was provided with notice as to the 
medical evidence needed for an increased rating, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Merits of the Applications to Reopen

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By way of history, the Veteran initially filed a service 
connection claim for vertigo and chronic headaches due to an 
in-service fall in January 1997.  In a February 1997 rating 
decision, the RO, in pertinent part, denied service 
connection for vertigo and chronic headaches on the basis 
that there was no evidence that the claimed condition was 
incurred in or aggravated by service.  The Veteran submitted 
a "Statement in Support of Claim" (VA Form 21-4138), 
received May 1997, in which he stated he "appeal[ed]" the 
"February 19, 1997 decision because [he] did not agree."  
In a June 1997 letter, the RO indicated that the May 1997 
"Statement in Support of Claim" (VA Form 21-4138) did not 
"indicate the specific determination with which [the 
Veteran] disagrees," and "does not qualify as a valid 
Notice of Disagreement."  The RO also indicated that the 
Veteran "may file a Notice of Disagreement by indicating the 
specific determinations with which [the Veteran] disagrees."  
The RO also provided notice of the Veteran's right to appeal 
the June 1997 decision determining that a Notice of 
Disagreement has been filed.  The Veteran did not submit a 
Notice of Disagreement regarding the February 1997 rating 
decision or June 1997 decision. The evidence of record when 
the RO decided the claim in February 1997 included the 
Veteran's STRs and VA medical records. 

In March 2002, the Veteran sought to reopen his service 
connection claim for vertigo and chronic headaches.  See 
March 2002 "Statement in Support of Claim," VA Form 21-
4138.  In a January 2003 rating decision (the last final 
decision regarding the Veteran's service connection claims on 
appeal), the RO reopened the Veteran's service connection 
claims for vertigo (including dizziness and loss of balance) 
and chronic headaches and ultimately denied service 
connection for each disability.  In his February 2003 
"Statement in Support of Claim" (VA Form 21-4138), the 
Veteran disagreed with such decision.  In September 2003, the 
RO issued a SOC again denying service connection for vertigo 
and chronic headaches.  The Veteran did not submit a 
Substantive Appeal to perfect an appeal of the January 2003 
rating decision.  Because the Veteran did not submit a 
Substantive Appeal to perfect an appeal of the RO's January 
2003 rating decision, that determination became final, based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2003) (current 
version 2008).    

The evidence of record when the RO decided the claim in 
January 2003 included VA and private medical records, 
including medical opinions regarding a relationship between 
the Veteran's service and his headaches from Dr. J.R.C. 
(received March 2002), Dr. R.A.C.R. (received July 2002; 
includes a medical opinion regarding a relationship between 
imbalance and dizziness and service), and the San Juan VA 
Medical Center (VAMC) (received September 2002; includes a 
medical opinion regarding a relationship between his claimed 
vertigo and service).

In February 2006, the Veteran again sought to reopen his 
service connection claim for vertigo and chronic headaches.  
These claims to reopen were denied by the RO in a September 
2006 rating decision, on the basis that there was no new and 
material evidence to reopen the claims.

Evidence associated with the claims file since the prior 
final January 2003 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran, 
including a June 2009 Board Video Hearing Transcript. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claims for 
vertigo, dizziness, loss of balance, and chronic headaches.  
In this regard, the claims folder contains a June 2009 Board 
Hearing Transcript, in which the Veteran indicates that he 
suffered a fall in-service and as a result suffered from 
headaches and dizziness when he was discharged from service.  
See June 2009 Board Hearing Transcript.  The Board finds that 
such evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the service connection claims for 
vertigo, dizziness, loss of balance, and chronic headaches.  
38 C.F.R. § 3.156(a).  Presuming the Veteran's June 2009 
statement credible for the purpose of reopening the service 
connection claims for vertigo, dizziness, loss of balance, 
and chronic headaches, the Board finds that such evidence, 
either by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims.  38 C.F.R. § 3.156(a).  
The Veteran's June 2009 statement is material in that they 
imply that the Veteran's claimed headaches and vertigo 
disabilities may have been incurred during service, and 
therefore raises a reasonable possibility of establishing the 
claims.  See id.  As such, the Board finds that the June 2009 
statement is considered new and material for the purpose of 
reopening the service connection claims for vertigo, 
dizziness, loss of balance, and chronic headaches, and such 
claims are therefore reopened.     

Merits of the Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id. 

In this case, the Veteran contends that his right side of 
scalp scar disability is more severely disabling than 
reflected by the noncompensable evaluation under Diagnostic 
Code 7800 currently in effect.

The Board notes that regulations pertaining to the evaluation 
of scars were revised effective as of October 23, 2008.  73 
Fed. Reg. 54708 (Sept. 23, 2008) (codified at 38 C.F.R. § 
4.118 (2008)).  This new regulation indicates, however, that 
the revised provisions are applicable only to claims received 
on or after October 23, 2008.  Id.  Accordingly, these 
revisions do not apply to the present claims which were 
received in February 2006.  Therefore, the Veteran's 
increased evaluation claim will be considered solely under 
the criteria effective on the date of the claim. 

Under Diagnostic Code 7800, an 80 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.  Visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
a 50 percent evaluation is warranted.  Visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement a 30 percent 
evaluation is warranted.  One characteristic of disfigurement 
warrants a 10 percent evaluation.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria. 

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part.  



The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

Evidence relevant to the severity of the Veteran's service-
connected scar, right side of scalp, disability includes an 
August 15, 2006 VA Scars Examination Report, a June 2008 VA 
Scars Examination Report, and a June 2009 Board Video Hearing 
Transcript.  There is no evidence prior to the August 15, 
2006 VA Scars Examination Report regarding the severity of 
the Veteran's service-connected scar, right side of scalp, 
disability.

During the August 15, 2006 VA examination, the Veteran 
complained of pain and discomfort associated with his right 
side of scalp scar upon palpation.  The examiner noted that 
the scar measured 2.5 centimeters (cm) in length and 0.5 cm 
in width, was painful on palpation, was not adherent to 
underlying tissue, was smooth, was superficial and not deep, 
was white hypopigmented; and assessed residuals right scar at 
head.  See August 15, 2006 VA Scars Examination Report.  

The Veteran underwent another VA examination of his right 
side of scalp scar disability on June 2008.  The Veteran 
reported a history of slipping while in the shower and 
hitting his head on a wall in-service in 1958.  The examiner 
noted that the scar had a maximum width of 0.4 cm and maximum 
length of 2.0 cm.  There was no tenderness on palpation; no 
adherence to the underlying tissue; no limitation of motion 
or limitation of function; no underlying soft tissue damage; 
no skin ulceration or breakdown over the scar; no elevation 
or depression of the scar; no disfigurement of the head, 
face, or neck; and the scar was of the same color and texture 
of the surrounding skin.  The examiner assessed healed right 
scalp scar.  See June 2008 VA Scars Examination Report.  

Further, during a June 2009 video conference hearing before 
the undersigned Veterans Law Judge, the Veteran complained of 
continued pain in his right scalp scar.  See June 2009 Board 
Video Hearing Transcript.  

Based on the evidence above, a compensable evaluation is not 
warranted pursuant to Diagnostic Codes 7800, 7801, or 7803.  
In this regard, the evidence of record fails to reveal a scar 
5 or more inches (13 or more cm.) in length; scar at least 
one- quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation: scar 
adherent to underlying tissue; skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39-sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39-sq. cm.); or skin indurated and inflexible in an area 
exceeding six square inches (39- sq. cm.) under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Further, the evidence does 
not show that the right side of scalp scar is deep or 
superficial and unstable under Diagnostic Codes 7801 or 7803.  
Additionally, the evidence of record does not show that the 
Veteran has functional loss or limitation of motion due to 
his scar under Diagnostic Code 7803. 

Although the Veteran does not meet the criteria under 
Diagnostic Codes 7800, 7801, and 7803, the Board finds that 
the Veteran's increased evaluation claim for his right side 
of scalp scar disability warrants a 10 percent evaluation 
under Diagnostic Code 7804 for a superficial scar painful on 
examination beginning August 15, 2006, the date of the VA 
examination revealing that an increase in severity in the 
right side of scalp scar disability.  See Hart, 21 Vet. App. 
505.     

Notwithstanding the discussion above, the Board must also 
address referral to the Chief Benefits Director or the 
Director, Compensation and Pension Service, under 38 C.F.R.§ 
3.321 (b)(1) only where circumstances are presented which the 
Director might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The evidence of record 
does not demonstrate that the Veteran's scar, right side of 
scalp, disability presents an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

In sum, the preponderance of the evidence is in the Veteran's 
favor regarding his increased evaluation claim, beginning 
August 15, 2006.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  As such, the Veteran is entitled to a 10 
percent evaluation for his service-connected scar, right side 
of scalp, beginning August 15, 2006.    


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for vertigo, dizziness, and loss of 
balance has been received; to this extent, the appeal is 
granted.

New and material evidence to reopen a claim of entitlement to 
service connection for chronic headaches has been received; 
to this extent, the appeal is granted.

Beginning August 15, 2006, but not prior, entitlement to a 10 
percent evaluation, but no higher, for the service-connected 
scar, right side of scalp is granted, subject to the laws and 
regulations governing payment of monetary benefits.  




REMAND

The Board has herein reopened service connection claims for 
vertigo, dizziness, loss of balance, and chronic headaches.  
Further development is necessary prior to analyzing the 
claims on the merits.  

Review of the evidence of record and the Veteran's testimony 
indicates that he receives social security benefits for his 
claimed vertigo and headaches disabilities.  See June 2009 
Board Video Hearing Transcript.  The treatment records from 
the Social Security Administration (SSA) may support his 
service connection claims for vertigo, loss of balance, 
dizziness, and chronic headaches.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's complete SSA records should be 
obtained and associated with the claims file.  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain the 
Veteran's SSA records, and associate 
these records with the claims folder.    

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  After the above development has 
been completed and all outstanding 
records have been associated with the 
claims file, the Veteran should be 
afforded an appropriate VA medical 
examination to determine the current 
nature and etiology of any vertigo and 
headaches disabilities.

The VA medical examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current vertigo and 
headaches disabilities are related to the 
Veteran's service, specifically the 1958 
fall and head injury documented in-
service. 

A complete rationale should be provided 
for any opinion.  The examiners should 
reconcile their opinions with the 
opinions provided in the March 2002 
Private Medical Opinion Letter from Dr. 
J.R.C., July 2002 Private Medical 
Opinion Letter from Dr. R.A.C.R., 
September 2002 VA Neurological 
Disorders Examination Report, and 
September 2002 VA Ear Disease 
Examination Report.  The claims file 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiners 
in conjunction with each examination 
and the reports should state that such 
review has been accomplished.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for vertigo, loss of 
balance, dizziness, and chronic 
headaches, taking into account any 
newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a SSOC and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


